UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7246



DAMON EMANUEL ELLIOTT,

                                              Plaintiff - Appellant,

          versus


JOHN VINCENT GEISE; RANGARATH MANTHRIPRAGADA;
PAMELA COCHRAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-1769-PJM)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Damon Emmanuel Elliott appeals the district court’s order

dismissing his civil complaint for failure to allege specific facts

supporting his claims as instructed by the court’s prior order.

Because Elliott may be able to proceed with this action by amending

his complaint to allege sufficient facts to state a claim, the

dismissal order is not final and thus is not subject to appellate

review.   See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).   We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2